Citation Nr: 0028211	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  94-13 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a skin disorder, 
cellulitis, on a direct basis.

ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1965 
to June 1968 and from February 1969 to December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied service 
connection for a skin disorder.

The case was previously before the Board in September 1997 
when it was remanded for examination of the veteran and 
medical opinions.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service medical records reveal that the veteran had 
contact dermatitis on his legs in September 1965 and that he 
had cellulitis on his left foot and ankle in March and April 
1969.  

3.  The veteran's June 1978 separation examination report 
indicates that his skin, feet, and lower extremities were 
normal without any evidence of cellulitis or any other skin 
disorder.  

4.  There is no post service evidence showing continuity of 
symptomatology associated with the veteran's skin disorder.  

5.  The earliest medical reports dealing with any current 
skin disability are dated in 1992, revealing diagnoses of 
cellulitis and stasis dermatitis.  

6.  There is no medical opinion, or other competent evidence, 
linking the current cellulitis and stasis dermatitis to the 
veteran's active military service or the instance of 
cellulitis during service.    





CONCLUSION OF LAW

The appellant has not presented a well grounded claim for 
service connection for a skin disorder, cellulitis, on a 
direct basis and therefore there is no statutory duty to 
assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. §§ 101(16), 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.303(b) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991)(emphasis 
added).  Establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
Epps v Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Alternatively, the third Caluza 
element can be satisfied under 38 CFR 3.303(b) (1999) by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a skin disorder during 
service; (2) whether he has any current skin disorder; and, 
if so, (3) whether this current disability is etiologically 
related to active service.  The Board concludes that medical 
evidence is needed to lend plausible support for all of the 
issues presented by this case because they involve questions 
of medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The veteran's service medical records appear to be complete.  
These records reveal that the veteran had a rash on his legs 
in September and October 1965.  The rash apparently resolved 
without any residual disability, as there is no further 
mention in the veteran's service medical records.  Service 
medical records reveal that in March and April 1969 the 
veteran was diagnosed with cellulitis of the left heel and 
ankle.  Again, this apparently resolved without any residual 
disability.  The veteran's June 1978 separation examination 
report notes that the veteran's skin, feet, and lower 
extremities were normal, with no abnormalities noted by the 
examining physician.  There is no indication of cellulitis or 
any other skin disorder noted on separation examination in 
June 1978.

In September 1982 a VA examination of the veteran was 
conducted.  The veteran's feet were examined in relation to a 
claim for pes planus.  There is no indication in this 
examination report that the veteran had cellulitis, stasis 
dermatitis, or any other skin disorder of the feet, ankles, 
or lower legs. 

VA medical records dating from 1992 reveal diagnoses of 
cellulitis and stasis dermatitis.  An October 1992 VA 
discharge summary reveals that the veteran was hospitalized 
for treatment of "cellulitis left lower leg with infected 
stasis dermatitis."  In April 1993 the veteran was 
hospitalized for treatment of pneumonia.  At this time, a 
diagnosis of "stasis dermatitis both feet" was also noted.  
An August 1993 VA hospital record contains the diagnosis of 
chronic cellulitis with ulcers of the left leg.  An August 
1995 VA podiatry record notes that the veteran had "venous 
stasis ulcers - healed" on his feet. 

In May 2000 a VA examination of the veteran was conducted.  
The diagnosis was moderate to severe involvement of stasis 
dermatitis.  The examining physician reviewed the evidence of 
record.  The opinion of the examining physician was that the 
veteran's current cellulitis and stasis dermatitis were not 
related to the instance of cellulitis during service in 1969.  
The physician stated that the "current bouts of cellulitis 
and the chronic stasis dermatitis are related to his morbid 
obesity, right heart failure with pulmonary hypertension and 
systemic hypertension.  Moreover, the veteran's separation 
physician exam of June 1978 denoted the legs and feet to be 
normal."  

While the veteran did have an instance of cellulitis during 
service in 1969, his feet, legs, and skin were normal on 
separation examination in 1978.  Subsequent VA examination in 
1982 did not indicate the presence of any such disorder.  The 
earliest indication of any skin disorder subsequent to 
service is in 1992, almost 14 years after the veteran 
separated from service.  He has submitted no competent 
evidence which in any way relates his current cellulitis and 
stasis dermatitis to his military service.  

The veteran fails to show the required nexus between his 
current cellulitis and stasis dermatitis and any in-service 
disease or injury he incurred.  See Caluza, 7 Vet. App. at 
506. There is no medical evidence establishing a link to the 
veteran's active military service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. Brown, 4 
Vet. App. 502, 505 (1993).  Regulations require a continuity 
of symptomatology to link the post-service symptoms to injury 
during service when the fact of chronicity in service is not 
adequately supported.  38 C.F.R. § 3.303(b) (1999).  With no 
evidence of nexus, the veteran does not meet the third 
element required for the claims to be well grounded.  See 
Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 Vet. App. 449, 
455 (1995); Slater v. Brown, 9 Vet. App. 240 (1996).  

"A claim for a disability cannot be well grounded unless 
there is a medical opinion that links the current disability 
to the appellant's term of service.  In the usual case this 
nexus would consist of a medical diagnosis of a current 
disability that 'looks backward' to an in-service disease or 
injury and links the two."  Martin v. Gober, 10 Vet. 
App. 394 (1997); Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996).

The Board has thoroughly reviewed the claims file.  However, 
we  find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well 
grounded, the Board does not have jurisdiction to adjudicate 
it).  

Although the RO did not specifically state that it denied the 
veteran's claims for service connection on the basis that 
they were not well grounded, the Board concludes that this 
error was not prejudicial to the veteran's claims.  See 
Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Because it is not well grounded, the veteran's claim for 
service connection for a skin disorder is denied. 



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

 

